Case: 19-10504      Document: 00515827312          Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 19, 2021
                                    No. 19-10504                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Christopher Williams,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:19-CV-287


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Christopher Williams appeals the district court’s denial of his motion
   for a sentence reduction under the First Step Act of 2018, Pub. L. No. 115-
   391, § 404, 132 Stat. 5194. Initially, the district court concluded that Williams
   was ineligible for resentencing. Williams appealed, correctly arguing that he
   is eligible for resentencing. “‘That [Williams] is eligible for resentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10504      Document: 00515827312            Page: 2    Date Filed: 04/19/2021




                                      No. 19-10504


   does not mean he is entitled to it,’ however.” United States v. Jackson, 945
   F.3d 315, 321 (5th Cir. 2019) (quoting United States v. Beamus, 943 F.3d 789,
   792 (6th Cir. 2019)). District courts have “broad discretion” in determining
   whether or not to grant a sentence reduction under the First Step Act. Id.
   On remand, after weighing the factors of 18 U.S.C. § 3553(a), the district
   court declined to exercise that discretion and denied Williams’s motion.
          We review a district court’s denial of a motion for a sentence
   reduction under the First Step Act for abuse of discretion. See id. at 319. “A
   district court abuses its discretion if it bases its decision on an error of law or
   a clearly erroneous assessment of the evidence.”               United States v.
   Quintanilla, 868 F.3d 315, 319 (5th Cir. 2017) (quotation omitted). Williams
   has not shown that the district court based its decision on an error of law.
   Nor has he shown that the district court relied on a clearly erroneous
   assessment of the evidence.        In fact, Williams admits to many of the
   disciplinary infractions that the district court relied on when denying his
   motion. Accordingly, we affirm the judgment of the district court.




                                           2